Citation Nr: 9922508	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  96-03 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the injuries received by the veteran in a motor 
vehicle accident on June 3, 1995, were the result of willful 
misconduct.

2.  Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to March 
1976.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to a permanent and total rating for 
pension purposes is addressed in the remand at the end of 
this action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issue decided herein has been obtained.

2.  The preponderance of the evidence does not establish that 
the veteran's motor vehicle accident on June 3, 1995, was due 
to his use of alcohol to enjoy its intoxicating effects.


CONCLUSION OF LAW

The injuries sustained by the veteran in a motor vehicle 
accident on June 3, 1995, were not the result of willful 
misconduct.  38 C.F.R. § 3.301 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran sustained injuries in a 
motor vehicle accident on June 3, 1995, in which the 
veteran's vehicle went off the side of the road and 
overturned.  The RO has determined that the injuries 
sustained in the accident were the result of willful 
misconduct because the veteran's drinking of alcohol was the 
proximate cause of the accident.  In support of this 
conclusion, the RO has cited a reference in the report of 
hospitalization following the accident that the veteran was 
admitted due to a motor vehicle accident in which he was 
ejected while intoxicated.  The RO has also cited a 
laboratory test performed at the hospital after the accident 
indicating that the veteran's blood alcohol level was 0.109 
G/DL.

The veteran disputes that he was intoxicated at the time of 
the accident.  He contends that he had only two or three 
beers on the day of the accident but acknowledges that he had 
taken a significant amount of Nyquil because of a cold.  He 
believes that he lost control of the car because a tire blew 
out.  

The accident report prepared by the Missouri Highway Patrol 
indicates that the veteran's vehicle was the only vehicle 
involved in the accident and that the veteran's vehicle left 
the left side of the road and overturned.  Drinking was 
identified as a probable contributory cause of the accident.  
There is no indication in the accident report that the author 
witnessed the accident as it happened or that there was any 
other witness to the accident, nor is there any indication in 
any of the other evidence of record that the accident was 
witnessed by anyone.  

The accident report does not reflect that the veteran was 
charged with driving while under the influence of alcohol or 
that he was provided a citation for any other offense 
associated with the accident.  The veteran has testified that 
he was not charged with driving under the influence or any 
other offense in connection with the accident.

The record contains evidence supporting the veteran's 
contention that he used Nyquil on the day of the accident and 
did not consume more than three beers on the day of the 
accident.  In addition, the record contains evidence 
supporting the veteran's contention that the accident 
resulted from a blown tire on the veteran's truck.  This 
evidence includes a January 1996 statement from the towing 
service which towed the veteran's vehicle after the accident.  
The statement essentially indicates that the veteran's 
vehicle had a blown left front tire which could have 
contributed to the accident.

Because there were no witnesses to the accident, the facts of 
this case can not be clearly discerned.  The Board notes that 
the reference in the hospital records to the veteran being 
intoxicated at the time of the accident and the blood alcohol 
test supporting this contention do not address whether the 
intoxication was due to the veteran's drinking of beer or use 
of Nyquil.  Moreover, although the investigating officer 
stated in his report that drinking was a probable 
contributory cause of the accident, he apparently did not 
charge the veteran with driving while under the influence of 
alcohol or any other traffic offense.  The veteran has 
offered another explanation for the cause of the accident and 
lay evidence supportive of his contention has been submitted.

When all of the above factors are considered, the Board is 
unable to conclude that the preponderance of the evidence 
establishes that the veteran's use of alcohol to enjoy its 
intoxicating effects was the proximate cause of the motor 
vehicle accident on June 3, 1995.  Therefore, the Board finds 
that the injuries sustained in the motor vehicle accident 
were not the result of the willful misconduct.  38 C.F.R. 
§ 3.301.


ORDER

The Board having determined that the injuries sustained by 
the veteran in a motor vehicle accident on June 3, 1995, were 
not the result of willful misconduct, this benefit sought on 
appeal is granted.



REMAND

In view of the Board's foregoing determination that the 
injuries sustained by the veteran in the motor vehicle 
accident on June 3, 1995, were not the result of willful 
misconduct, the disabilities associated with those injuries 
are for consideration in the determination of whether the 
veteran is permanently and totally disabled for pension 
purposes.  Therefore, the veteran's claim for a permanent and 
total rating for pension purposes must be readjudicated by 
the RO.

The veteran has reported that he has been awarded disability 
benefits by the Social Security Administration (SSA).  The 
record does not reflect that the RO has attempted to obtain 
the SSA decision or the records associated with the decision.

Moreover, although the veteran was provided a VA general 
medical examination in August 1998, the examiner was 
instructed to ignore disabilities associated with injuries 
sustained in the June 1995 motor vehicle accident.

In light of these circumstances, the claim for a permanent 
and total rating for pension purposes is REMANDED to the RO 
for the following actions:

1.  The RO should contact the Division of 
Benefit Services, Office of Disability 
Operations, Social Security 
Administration, Baltimore, Maryland 
21241, and request a copy of any decision 
awarding or denying the veteran 
disability benefits and of the records 
upon which any award or denial of 
disability benefits was based.

2.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any health care providers 
who may possess additional records 
pertinent to his claim.  When the 
requested information and any necessary 
authorization have been received, the RO 
should attempt to obtain a copy of any 
indicated records.

3.  Then, the veteran should be provided 
appropriate VA examinations to determine 
the nature and extent of all ratable 
disabilities.  All indicated studies must 
be performed, and the claims folder must 
be made available to the examiners for 
review.  The examiners should be 
requested to provide their opinions 
concerning the impact of the veteran's 
disabilities on his ability to work.

4.  Then, the RO should assign current 
ratings for all ratable disabilities.  
The evaluations assigned for the 
veteran's disabilities which can be 
considered for pension purposes should 
be combined under the combined.  
38 C.F.R. § 4.25 (1998).  The RO should 
then consider whether the veteran is 
unemployable under what the United 
States Court of Appeals for Veterans 
Claims (Court) has referred to as the 
"average person" test provided under 
38 U.S.C.A. § 1502(a)(1) (West 1991) and 
38 C.F.R. § 4.15 (1998).  Talley v. 
Derwinski, 2 Vet.App. 282 (1992).

5.  If the benefit sought on appeal 
remains denied, the RO should consider 
whether both the percentage requirements 
under 38 C.F.R. § 4.16 (1998) and the 
permanency requirement under 38 C.F.R. 
§ 4.17 (1998) are met, and if so, 
whether the veteran is unemployable as a 
result of what the Court has referred to 
as "lifetime" disabilities.  Brown v. 
Derwinski, 2 Vet.App. 444 (1992).

6.  If it is determined that the veteran 
does not meet the percentage 
requirements under 38 C.F.R. § 4.16, the 
RO should consider whether the veteran 
nevertheless meets the criteria for a 
determination of "unemployability" under 
38 C.F.R. § 3.321(b)(2) (1998).

7.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be furnished the 
veteran and his representative that 
contains an explanation of the RO's 
latest deliberations under all of the 
foregoing criteria of the "average 
person" and "unemployability" standards.  
The supplemental statement of the case 
should contain the criteria of the 
Schedule for Rating Disabilities under 
which each of the veteran's ratable 
disabilities has been evaluated. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 




expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals







